101 F.3d 684
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Donald R. JERMOSEN, Appellant,v.Thomas A. COUGHLIN, III;  Daniel Senkowski;  Robert Bolak;Dennis A. McGuire;  W. Wilkerson;  David Rock, Lieutenant;K. Koktowski;  W. Costello;  G. Wright;  Robert Clukey;  J.Carey;  Bruce Bourgeois;  J. Keysor, employee of ClintonCorrectional Facility, John Duquette, employee of ClintonCorrectional Facility;  Donald Selsky, Director of SpecialHousing Unit Programs, Defendants-Appellees.
No. 95-2813.
United States Court of Appeals, Second Circuit.
May 16, 1996.

1
Appearing for Appellant:  Donald R. Jermosen, pro se, Minersville, Pennsylvania.


2
Appearing for Appellees:  Richard J. Freshour, Assistant Attorney General, Albany, New York.


3
N.D.N.Y.


4
AFFIRMED.

SUMMARY ORDER

5
This cause came to be heard on the transcript of record from the United States District Court for the Northern District of New York and was submitted.


6
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


7
Donald R. Jermosen appeals from Judge Cholakis's dismissal of his prisoners' rights complaint.  We affirm for substantially the reasons stated in the district court's Memorandum Decision and Order dated November 28, 1995.